 

Exhibit 10.1

 

MASTER SERVICES AGREEMENT

  

This MASTER SERVICES AGREEMENT (this “Agreement”) is made as of July 1, 2019
(the “Effective Date”), by and amongst Rezolute, Inc., a corporation
incorporated in Delaware (“Rezolute” or “Service Provider”), Genexine, Inc., a
corporation incorporated under the laws of the Republic of Korea (“Genexine”)
and Handok, Inc., a corporation incorporated under the laws of the Republic of
Korea (“Handok”). Genexine and Handok shall be referred to collectively as the
“Program Owner”. For purposes of this Agreement, Genexine and Handok are equally
responsible for all matters herein as the Program Owner, including without
limitation, the payment of monies that may be owed to Rezolute in performance of
the services set forth below. Genexine, Handok and Rezolute may be referred to
individually as a “Party” or collectively, as the “Parties”). 

 

RECITALS

 

WHEREAS, Genexine and Handok have collaborated on developing a long acting
growth hormone program known as GX-H9 (the “Program”) and now desire to obtain
the assistance of Rezolute in (among other matters) further advancing the
Program into global clinical studies including making the Program ready for
Phase 3 studies in the US and Europe.

 

WHEREAS, Rezolute desires to assist Genexine and Handok on the terms and subject
to the conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and covenants set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:

 

1.         Services.

 

(a)    Scope of the Services.  During the Term (as defined below), Rezolute
shall provide to Program Owner, and Program Owner agrees to purchase from
Rezolute, the services set forth on Exhibit A attached hereto (as may be amended
by the Parties in writing from time to time, “Exhibit A”) (the “Initial
Services”), in each case, on the terms set forth therein.  During the Term,
Program Owner may from time to time request that Rezolute provide to Program
Owner additional services (the “Additional Services”, and with the Initial
Services, the “Services”).  In the event that Program Owner requests that
Rezolute provide Additional Services, and Rezolute agrees to provide such
Additional Services to Program Owner, the Parties shall amend Exhibit A to
include a description of such Additional Services and the relevant terms related
thereto.  Rezolute shall provide Program Owner any related services, functions
or responsibilities not specifically described in this Agreement as forming part
of the Services that are an inherent, necessary or customary part of the
Services or are required or reasonably necessary for the proper performance or
provision of the Services in accordance with this Agreement.

 



1

 

 

(b)    Access to Information and Personnel.  During the Term, Program Owner
shall provide Rezolute access to facilities, personnel and other information as
may reasonably be requested by Rezolute to enable Rezolute to timely perform its
obligations hereunder, except as otherwise expressly set forth in Exhibit A.

 

(c)    Standard of Care. 

 

(i)        Subject to the terms of this Agreement, Rezolute shall provide the
Services in a professional and workman-like manner and at no less than the level
of quality and commitment employed by Program Owner in connection with providing
the Services (or services of like nature and scope) to Program Owner own
business, and in compliance with the laws and regulations of any and all
countries which may be applicable to the performance of the Services.

 

(ii)       In the performance of this Agreement and in connection with the
Services, no expenditures for other than for lawful purposes will be made, and
Rezolute has not and will not in the future directly or indirectly offer, pay,
promise to pay or authorize the giving of anything of value to: (A) any
government official, any political party or official thereof, or any candidate
for political office; (B) any other person while knowing or having reason to
know that all or a portion of such money or thing of value will be offered,
given or promised, directly or indirectly, to any such official, to any such
political party or official thereof, or to any candidate for political office;
for the purpose of (x) influencing any action or decision of such official party
or official thereof, or candidate in his or its capacity, including a decision
to fail to perform his or its official functions; or (y) influencing such
official party or official thereof, or candidate to use his or its influence
with any government or instrumentality thereof to effect or influence any act or
decision of such government or instrumentality.

 

(iii)      With respect to any particular Service(s) to be provided under this
Agreement, Rezolute shall, unless otherwise specified in Exhibit A, determine
the means and resources used to provide such Service(s) in accordance with its
prudent and reasonable business judgment.  Rezolute shall regularly inform
Program Owner of the resources that it is utilizing.

 

(iv)      Rezolute shall select, employ, pay, supervise, direct and discharge
the personnel providing Services under this Agreement.  Program Owner shall,
unless otherwise specified in Exhibit A, be solely responsible for the payment
of all benefits and any other direct and indirect compensation for personnel of
Rezolute assigned to perform Services under this Agreement. Rezolute shall be an
independent contractor in connection with the performance of Services under this
Agreement and the employees performing Services in connection herewith shall not
be deemed to be employees of Program Owner.

 

(v)       In providing the Services hereunder, Rezolute may utilize the services
of any affiliate or any independent contractor to provide Services (“Independent
Party”); provided, however, that Rezolute shall remain responsible for the
performance of its obligations under this Agreement. 

 



2

 

 

(vi)      Rezolute will provide, upon reasonable written notice, such periodic
reports with respect to the Services it provides hereunder as are reasonably
requested by Program Owner.

 

Pursuant to this Section 1, Rezolute covenants and agrees that it shall
regularly inform Program Owner of the scope of resources and means that it deems
necessary to perform the Services and agrees that it shall seek the approval of
Program Owner with respect to any potential engagement by a third party to
assist in performing the Services. Further, Rezolute agrees that it will be
regularly available by telephone and email during reasonable business hours to
discuss the Services with Program Owner. Upon five (5) business days notice,
Program Owner shall have the right to audit the Services being provided by
Rezolute including meeting with Rezolute at Rezolute’s corporate headquarters.
Rezolute covenants and agrees to furnish all relevant information to facilitate
any such audit, including without limitation, Rezolute’ books and records
relating to the Services. The Parties agree that email approvals by any Party
shall suffice for matters set forth in this Agreement.

 

(d)    Compensation for Services.

 

(i)        Service Fees.  The Services shall be provided by Rezolute to Program
Owner at the costs set forth on Exhibit A (collectively, the “Service Fees”). 

 

(ii)       Service Expenses.  The Services shall be provided by Rezolute to
Program Owner and out-of-pocket expenses that can be reimbursed as set forth on
Exhibit A (collectively, the “Service Expenses”) shall be reimbursed by Program
Owner to Rezolute.

 

(iii)      Billing and Payment Terms.  Unless otherwise specified on Exhibit A,
statements of amounts due will be invoiced monthly and such invoices shall be
payable within thirty (30) days.  All amounts invoiced will be equally divided
between Genexine and Handok.

 

(iv)      Payment Instructions.  Invoices shall be paid by wire transfer of
immediately available funds to a bank account designated by Rezolute, or such
other method as may be designated by Rezolute. 

 

2.         Proprietary Rights. 

 

(a)    No Transfer.  The performance of the Services hereunder will not affect
the ownership of any properties, assets or intellectual property rights owned or
controlled by any Party or any Party’s affiliates.  No Party will gain, by
virtue of the Services provided hereunder, any rights of ownership of any
properties, assets or intellectual property rights owned or controlled by the
other Party.

 

(b)    Necessary Rights.  To the extent that the Services include the provision
of written marketing materials, video or audio production services, or any other
services or materials which will be displayed or performed in respect of the
general public, Program Owner represents and warrants that it owns or has
obtained all necessary intellectual property rights required in respect of any
such display or performance, and does hereby grant to Rezolute non-exclusive,
non-transferable license in such materials and services to the extent required
for such display or performance.

 



3

 

 

3.         Term of Agreement; Termination. 

 

(a)    The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue (unless earlier terminated pursuant to this Section 3)
through the third anniversary of the Effective Date, and thereafter shall be
automatically renewed for successive one (1) year terms, unless a Program Owner
delivers written notice to Rezolute (or vice versa) not less than thirty (30)
days prior to the expiration of the then-current term of such Party’s intent to
not extend the term of this Agreement.

 

(b)    Program Owner shall have the right to immediately terminate this
Agreement upon not less than 60 days (60) days written notice to the other
Party.

 

4.         Confidentiality.

 

For purposes of this Agreement, “Confidential Information” means any information
disclosed by a Party (“Providing Party”) to the other Party (“Receiving Party”)
pursuant to this Agreement relating to any proprietary or confidential
information of Providing Party, including business, finances, scientific
matters, research and development, technology or operations of Providing Party;
provided, however, that Confidential Information excludes information that (a)
was in the public domain at the time it was disclosed or has become in the
public domain through no fault of Receiving Party; (b) becomes known to
Receiving Party through lawful means, at the time of disclosure; or (c) was
independently developed by Receiving Party without any use of the Confidential
Information.  In the event that Receiving Party, or any of its representatives,
becomes legally compelled by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar judicial or administrative
process to disclose any Providing Party’s Confidential Information, Receiving
Party shall provide notice of such requirement and cooperate with Providing
Party to obtain a protective order or similar remedy to cause Providing Party’s
Confidential Information not to be disclosed.  In the event that such protective
order or other similar remedy is not obtained, Receiving Party will exercise
commercially reasonable efforts to obtain assurance that “highly confidential”
or other similar protective treatment will be accorded such Confidential
Information.  Receiving Party will (i) treat as confidential all Confidential
Information of Providing Party; (ii) not use such Confidential Information
except to exercise its rights and perform its obligations under this Agreement;
and (iii) not disclose such Confidential Information to any third party, in each
case, except as reasonably necessary to fulfill its obligations hereunder or as
required by law.  Each Party will use at least the same degree of care (and not
less than a reasonable degree of care) it uses to prevent the disclosure of its
own confidential information of like importance, to prevent the disclosure of
Providing Party’s Confidential Information.  Each Receiving Party will promptly
notify Providing Party of any actual or suspected misuse or unauthorized
disclosure of Providing Party’s Confidential Information.

 

5.         Disclaimer; Limitation of Liability. 

 

(a)   EXCEPT AS SET FORTH IN SECTION 1, NO PARTY HERETO MAKES ANY
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE SERVICES TO BE PROVIDED UNDER THIS AGREEMENT.

 



4

 

 

(b)   NO PARTY SHALL UNDER ANY CIRCUMSTANCES BE LIABLE TO ANY OTHER PARTY FOR
ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING
LOSS OF PROFITS OR REVENUE) RESULTING OR ARISING FROM THIS AGREEMENT, ANY
PERFORMANCE OR NONPERFORMANCE UNDER THIS AGREEMENT OR TERMINATION OF THIS
AGREEMENT.  THIS LIMITATION APPLIES REGARDLESS OF WHETHER SUCH DAMAGES OR OTHER
RELIEF ARE SOUG\HT BASED ON BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE,
STRICT LIABILITY IN TORT, OR ANY OTHER LEGAL OR EQUITABLE THEORY.

 

6.         Notice.  Any notice, request, demand or other communication required
or permitted hereunder shall be in writing and shall be deemed to have been
given (i) if delivered or sent by facsimile or electronic mail transmission,
upon acknowledgment of receipt by the recipient, or (ii) if sent by a nationally
recognized overnight courier, properly addressed with postage prepaid, on the
next business day (or Saturday if sent for Saturday delivery). All notices will
be sent to the most current address, electronic mail address or facsimile number
provided by a Party. 

 

7.         Governing Law; Dispute Resolution.  This Agreement shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law. If any
dispute or claim arises from or related to this Agreement or the relationship of
the Parties, the Parties shall attempt to settle that dispute or claim through
good faith negotiation by authorized representatives of the Parties. Any party
may initiate this informal dispute process by sending notice of the dispute to
another Party. If the Parties are unable to resolve the dispute at the end of
forty-five (45) days following receipt of that notice, a Party may then file a
claim for arbitration.

 

If a Party files a claim for arbitration, any dispute arising out of or in
connection with this Agreement, including any question regarding its existence,
validity, or termination, is to be referred to and finally resolved under the
rules of the International Chamber of Commerce. Those rules are incorporated by
reference into this clause. If the amount in dispute is less than or equal to
USD $250,000, the number of arbitrators will be one. If the amount in dispute is
greater than USD $250,000, the number of arbitrators will be three. The seat, or
legal place, of the arbitration will be San Francisco, California, United
States. The arbitral proceedings will be conducted in English.

 

8.         Assignment.  No Party may assign or transfer this Agreement without
the prior written consent of the other Parties.  Subject to the foregoing, this
Agreement and the obligations of the Parties hereunder shall be binding upon and
enforceable by, and shall inure to the benefit of, the Parties and their
respective successors, executors, administrators, estates, heirs and permitted
assigns.

 

9.         Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.

 



5

 

 

10.       Relationship Between Parties.  The relationship between the Parties
created under this Agreement is that of independent contractors.  With respect
to the relationship created under this Agreement and the pre-existing Program
relationship between Genexine and Handok, the Parties are not joint ventures,
partners, principal and agent, master and servant or employer and employee, and
have no relationship other than as independent contracting parties.

 

11.       Undertaking in the Ordinary Course.  This Agreement is entered into by
the Parties in furtherance of the ordinary and customary conduct of the
authorized business of each such Party.

 

12.       Entire Agreement.  This Agreement, including Exhibit A, and the
documents referred to herein contain the entire agreement between the Parties
and supersede any prior understandings, agreements or representations by or
between the Parties, written or oral, which may have related to the subject
matter hereof in any way.

 

13.       Amendments and Waiver.  This Agreement may not be amended or modified,
nor may compliance with any condition or covenant set forth in this Agreement be
waived, except by a writing within thirty (30) days, duly and validly executed
by each of the Parties, or in the case of a waiver, the Party waiving
compliance.  No delay on the part of any Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any Party of any such right, power or privilege, or any single or
partial exercise of any such right, power or privilege, preclude any further
exercise thereof or the exercise of any other such right, power or privilege.

 

14.       Construction.  As used in this Agreement, the words “include” and
“including” and variations thereof, shall not be deemed to be terms of
limitation.  The captions in this Agreement are for convenience only and shall
not affect the construction or interpretation of any term or provision hereof.

 

15.       Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document.  The delivery of a counterpart hereto by
facsimile or other electronic transmission shall be deemed an original.

 

[Remainder of Page Intentionally Blank]

 



6

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first written above.

 

 



GENEXINE, INC.       700 Daewangpangyo-ro   Korea Bio-Park, Building B  
Bundang-gu,   Seongnam-si, Gyeonggi-do 13488   Republic of Korea             By:
/s/ You Suk Suh                     Name: You Suk Suh   Title: Chief Executive
Officer  



 

 



HANDOK, INC.       132 Teheran-ro   Gangnam-gu   Seoul 06235   Republic of Korea
              By: /s/ Young Jin Kim     Name: Young Jin Kim   Title: Chief
Executive Officer  



 

 

  



  REZOLUTE, INC.           201 Redwood Shores Parkway     Redwood City, CA 94065
US                 By: /s/ Nevan Elam     Name: Nevan Elam     Title:  Chief
Executive Officer  

  

7

 

 

EXHIBIT A 

 

Services, Service Fee, and Service Expenses

 

Services

 

Rezolute shall, during the Term, perform the following Services:

 

·Establish Overall development strategy and plans for US and EU regulatory
approval and market entrance and specific plans for each regulatory milestone
(FDA Phase I IND, Type C Meeting, End of Phase II MT)

·CMC Quality and Technical investigation and remediation

·Prepare, file and maintain US IND with supporting materials

·Provide input and oversight of Phase 1 trial design and protocol development

·Phase 1 site selection, study start-up, and study execution

·CMC formulation, process and product optimization for Phase 3

·Prepare, file, conduct and respond to Type C and End of Phase 2 meetings

·Immunogenicity assessment

·Device consideration

·Any and all other Additional Services related to the Program requested by
Program Owner



 

Fees

 

·Rezolute employees shall keep track of the hours that they work on the Program
and any invoice submitted by Rezolute shall specify the description of work
performed, who performed the work, and the hours spent for each work.

·Rezolute Employee Hourly Fee: $200 USD.

·Rezolute shall seek prior approval of Program Owner before engaging in any work
related to the Services that would exceed $25,000 on an annualized basis.

·Rezolute shall only bill for work performed by non-general and administrative
employees

·The fees and expenses of an Independent Party shall be submitted via invoice
for reimbursement. Rezolute shall obtain the pre-approval of Program Owner for
fees of expenses of any Independent Party that would exceed $25,000 on an
annualized basis.

 

Reimbursable Service Expenses

 

Direct, actual and necessary out-of-pocket expenses reasonably incurred,
sufficiently described and documented with itemized backups by Rezolute
including, without limitation, travel.

 



8

 